Citation Nr: 1530016	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-26 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for post-traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased from 10 percent to 20 percent the evaluation assigned to right ankle post traumatic osteoarthritis, effective November 13, 2009.

A hearing in this matter was held before the Board in April 2015.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has ankylosis of the right ankle with an eversion deformity.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for post-traumatic arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Merits

Service connection was granted for severe post-traumatic osteoarthritis of the right ankle in a March 1964 rating decision and assigned a 10 percent rating effective October 4, 1963.  Thereafter, the Veteran filed a claim for an increased rating in December 2009.  The February 2010 rating decision increased the Veteran's rating to 20 percent effective November 13, 2009.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently assigned a 20 percent disability rating for his left ankle disability under 38 C.F.R. § 4.71a, DCs 5270, ankylosis of ankle.

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5270 provides a 20 percent rating for ankylosis in plantar flexion, less than 30 degrees.  The only schedular ratings for an ankle disability is contained in Diagnostic Code 5270, for ankylosis of the ankle.  38 C.F.R. § 4.71a.  With ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating is assigned for ankylosis in plantar flexion at more than 40°, or in dorsiflexion at more than 10° or with abduction, adduction, inversion or eversion deformity.  Id. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also Lewis v. Derwinski, 3 Vet.App. 259, 259 (1992).

At the April 2015 hearing, the Veteran's representative contends the medical evidence, including evidence of functional loss, supports a rating of at least 40 percent for the Veteran's ankle.  Further, the representative stated the Veteran suffers from daily ankle swelling.  He uses an ankle brace and a cane every day and his pain averages a six on a scale of one to ten.  Also, going up and down stairs for the Veteran is an extreme feat due to pain and instability.  It is also very difficult to do tasks such as mowing his lawn.  Further, the Veteran testified that he has slow and minimal movement of the ankle.  The ankle fusion is due to the osteoarthritis.  However, the Veteran stated if he gets surgery to repair the fusion he would lose all motion in the ankle so for now he has relief from his symptoms when he sits down, and elevates his leg and ankle.

A VA examination was performed in January 2010.  The examination showed right ankle deformity, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  There was constant effusion with swelling and tenderness.  There were severe flare-ups weekly, of one to two days duration.  Precipitating factors for flare-ups were identified as standing and walking, which were relieved by rest and elevation.  He was noted to be unable to stand for more than a few minutes and walk for more than a few yards.  He used a brace.  There was an antalgic gait.  Evidence of abnormal weight bearing was noted to be that the ankle was fixed in equinovalgus with prominent medial malleolus rubbing the medial aspect of the shoe.  The examiner summarized joint findings to include bony joint enlargement, deformity, effusion, tenderness, pain at rest, and guarding of movement.  The angulation was in a heel valgus position due to lateral talar shift of the ankle mortise.  The ankle was ankylosed in 12 degrees of plantar flexion.  The joint was not fixed in abduction, adduction, or inversion.  The joint was fixed in eversion.  The ankle was fixed in equinovalgus.  There was severe pain with attempts at passive range of motion.  The right calf circumference was three centimeters less than on the left side.  The diagnosis was severe post-traumatic osteoarthritis of the right ankle, ankylosed in unfavorable position.  The disability's impact on occupational activities was decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  Mild to severe effects on usual daily activities were described.

The record also includes treatment notes for the Veteran's ankle.  An August 2010 addendum indicates the Veteran declined further intervention with surgery at that time for his traumatic arthritis of the right ankle and was encouraged to use his brace more routinely for support of the ankle.  It was noted that the Veteran was walking with a limp.

A June 2010 Orthopedic Procedure Note indicated the Veteran's ankle mortise joint is "totally destroyed with prominent osteophytes and prominent soft tissue calcifications surrounding it".  It was also noted that the subtalar joint likewise appeared at least partially destroyed.  Further, the treatment note documented intermittent pain with ambulation to level five but a brace provided some relief of symptoms.

A November 2009 treatment note, as described by the January 2010 VA examiner, indicated the ankle was ankylosed in 5 degrees of plantar flexion.  There was a moderate antalgic gait on the right.  There was 2+ effusion and moderate pain with manipulation.  The neurovascular status of the right lower extremity was intact.  Conversion from an aso ankle brace to a double upright unloading afo ankle brace was planned if the Veteran was still symptomatic in three months.

A September 2009 x-ray of the Veteran's right ankle showed severe osteoarthritis of the talonavicular joints with complete collapse of the joint space and subchondral sclerosis and osteophyte formation.  Deformity of the talus and the distal tibia with multiple well corticated bony fragments were also noted.  Interval slight increase in the soft tissue swelling of the ankle joint was also observed.

While the evidence of record does not indicate the Veteran has ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, or inversion deformity, the January 2010 VA examination indicated the ankle was fixed in an unfavorable position, in eversion and equinovalgus.  Accordingly, the Board finds a rating of 40 percent is warranted for the Veteran's post-traumatic arthritis of the right ankle.  No higher evaluation is provided under Diagnostic Code 5270 or any other Diagnostic Code pertaining to the ankle.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Initially, the Board notes that the pain, swelling, incoordination, and tenderness of the Veteran's right ankle is being compensated through his increased rating to 40 percent for post-traumatic arthritis of the right ankle.  As discussed above, the evidence of record indicates he has ankylosis with eversion deformity, which qualifies for the 40 percent disability rating.

The Board has considered the Veteran's April 2015 hearing testimony describing painful motion, as well as the need for a cane and a brace for stability; however, the evidence does not support objective findings of functional loss beyond that for which he is being compensated.  The 40 percent rating assigned herein represents severe disability.  The 40 percent evaluation contemplates significant limitations in the ability to walk and stand, as well as mobility, carrying and lifting, and significant pain.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the right ankle during any part of the appeal period.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the Veteran's January 2010 VA examination as well as the VA treatment notes, supports that the Veteran's post-traumatic arthritis of the right ankle is manifested by symptoms which are adequately compensated by the 40 percent disability rating.  He is being compensated for the symptoms related to the severe service-connected disability.  

In summary, the preponderance of evidence supports granting a rating of 40 percent for the Veteran's post-traumatic arthritis of the right ankle, but no higher.  Hence, the appeal as to this issue is granted.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability evaluation of 40 percent for post-traumatic arthritis of the right ankle is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


